DETAILED ACTION
This office action is in response to the application filed on 29 March 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 29 March 2022 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding Claim 15, page 30, line 9 recites, “the coding unit” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a coding unit - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No.: 11,303,934 B2. Although the claims at issue are not identical in terms of wording and terminology, the scope and novel features of the claims are the same, and they are not patentably distinct from each other because, for instance, Claims 1, 10, and 15 of the instant application are broader in scope than the corresponding patented Claims 1, 11, and 14 of U.S. Patent No.: 11,303,934 B2.
Examiner notes that the broader apparatus of Claims 13-14 of the instant application are anticipated by using the method of Claims 1, 6, and 8 of U.S. Patent No.: 11,303,934 B2 as an obvious variant.
Examiner notes that the broader non-transitory computer-readable storage medium of Claims 16-20 of the instant application are anticipated by using the method of Claims 1-3, 6, 8, and 10 of U.S. Patent No.: 11,303,934 B2 as an obvious variant.
Claims 1-7 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 7, and 9-11 of U.S. Patent No.: 10,694,212 B2. Although the claims at issue are not identical in terms of wording and terminology, the scope and novel features of the claims are the same, and they are not patentably distinct from each other because, for instance, Claims 1, 10, and 15 of the instant application are broader in scope than the corresponding patented Claims 1 and 9 of U.S. Patent No.: 10,694,212 B2.
Examiner notes that the broader apparatus of Claim 13 of the instant application is anticipated by using the method of Claims 1 and 7 of U.S. Patent No.: 10,694,212 B2 as an obvious variant.
Examiner notes that the broader non-transitory computer-readable storage medium of Claims 15-19 of the instant application are anticipated by using the method of Claims 1-3 and 7 of U.S. Patent No.: 10,694,212 B2 as an obvious variant.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No.: 10,694,212 B2 in view of Matsunobu (US 2013/0251046 A1), since it would have been obvious to one of ordinary skill in the art to refine the range to increase precision and quality, as evident from the teachings of Matsunobu, (see Matsunobu, paragraph [0012]; Figs. 1-2, 14, and 16, and paragraphs [0164]-[0173] and [0183], disclosing calculating offset and adjusted offset values; Figs. 18A-18C and 19, and paragraphs [0184]-[0188], disclosing various examples of adjusting offset values within a range of allowed values and offset (for example, Fig. 18B, elements B1-B2, Fig. 18C, elements C1-C2, or Fig. 19, elements L3-L3), and further disclosing utilizing bi-linear interpolation or cubic spline interpolation; Figs. 19 and 21, and paragraphs [0189]-[0198], further disclosing determination and utilization of weighting factors (WeightedOffset) for the offset value; Figs. 3-5, 9A-9B, and paragraphs [0093]-[0094]).
Claims 9 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No.: 10,694,212 B2 in view of Minoo (US 2013/0177068 A1), since it would have been obvious to one of ordinary skill in the art to desirably define the range having a maximum offset that improves accuracy and performance, as evident from the teachings of Minoo (see Minoo, Figs. 7-8, and paragraphs [0082]-[0086]; see also paragraphs [0069]-[0073]).
Examiner’s rationales above regarding the obvious variant of statutory class(es) applies equally as well here.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited generally disclose determining/adjusting offsets. For example, the following references show similar features in the claims, although not relied upon: Matsunobu (US 2013/0251046 A1), Figs. 1-2, 14, 16; Figs. 18A-18C, 19, and 21; Minoo (US 2013/0177068 A1), Figs. 7-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482